245 Kan. 44 (1989)
775 P.2d 176
WESTERN CASUALTY AND SURETY COMPANY, Appellant,
v.
TRINITY UNIVERSAL INSURANCE COMPANY OF KANSAS, INC., Appellee.
No. 61,990
Supreme Court of Kansas.
Opinion filed May 26, 1989.
Glenn E. McCann, of Knipmeyer, McCann, Fish & Smith, of Kansas City, Missouri, argued the cause, and Theresa Shean Hall, of the same firm, was with him on the brief for appellant.
Hal D. Meltzer, of Turner & Boisseau, Chartered, of Overland Park, argued the cause, and Leonard R. Frischer, of the same firm, was on the brief for appellee.
The opinion of the court was delivered by
SIX, J.:
We have reviewed and considered the briefs, the arguments, and the record in this case. We conclude the unanimous panel of the Court of Appeals was correct. We therefore adopt the published opinion of the Court of Appeals, opinion by Briscoe, J., Western Casualty & Surety Co. v. Trinity Universal Ins. Co., 13 Kan. App. 2d 133, 764 P.2d 1256 (1988), reversing the trial court.